Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2182 Filed 02/03/21 Page 1 of 24




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRANDON HAMILTON,

            Plaintiff,
                                                Case No. 19-11572
      v.
                                                Hon. George Caram Steeh
ALLYSON BRITTANY MORAN,
RICHARD COOK, individually,
STOCKBRIDGE COMMUNITY
SCHOOLS, and EDUSTAFF, LLC,

         Defendants.
_____________________________/


            OPINION AND ORDER REGARDING MOTIONS
      FOR SUMMARY JUDGMENT (ECF NOS. 27, 28, 31, 32, 33, 34)

      Several motions for summary judgment are before the court. Plaintiff

brought this action pursuant to 42 U.S.C. § 1983 against his former

chemistry teacher, the school principal, the school district, and the school

staffing agency after the teacher sexually abused him while he was a high

school student. Although the teacher’s actions were criminal and

indefensible, they do not implicate federal constitutional concerns.

Accordingly, the court will grant summary judgment in favor of Defendants

on Plaintiff’s § 1983 claims.




                                     -1-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2183 Filed 02/03/21 Page 2 of 24




                          BACKGROUND FACTS

      Plaintiff Brandon Hamilton engaged in a sexual relationship with his

chemistry teacher, Defendant Allyson Moran, during his sophomore year at

Stockbridge Community High School. Moran was a long-term substitute

who was employed by EDUStaff and placed in Stockbridge Community

Schools. During the relevant time period, the 2016-17 school year, Richard

Cook was the principal at Stockbridge Community High School.

      EDUStaff contracted with Stockbridge to provide substitute teachers.

Pursuant to that contract, EDUStaff was Moran’s “employer” and was

responsible for hiring her, conducted a background check, and providing

training and supervision. See ECF No. 32-2. Upon being hired by

EDUStaff, Moran received training on various issues, including on state

and federal laws applicable to schools and sexual harassment. ECF No.

32-3; ECF No. 39-2 at 67-69. She also acknowledged receiving an

employee handbook from EDUStaff. ECF No. 39-2 at 64. Although Moran

does not recall the substance of the training, she was nonetheless aware

that teachers were not supposed to have sex with students. Id. at 75.

      Hamilton was assigned to Moran’s chemistry class during the first

semester of the school year, when he was fifteen years old. During the time

Hamilton was in Moran’s class they had a “student and teacher”

                                     -2-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2184 Filed 02/03/21 Page 3 of 24




relationship, “nothing more.” ECF No. 40-3 at PageID 1941. Hamilton

would go to Moran’s classroom during lunch to talk. Id. In March 2017, they

began exchanging messages on Snapchat. Id. at PageID 1941-42. Plaintiff

asserts that Moran began grooming him by sending him personal texts,

messaging him through Snapchat, and flirting with him.

      While Hamilton was on vacation with his family in Florida, Moran

began texting nude photographs of herself to him. Id. at PageID 1943. After

he returned to school, he did not go to her classroom for lunch because he

was “kind of nervous,” although he continued to send messages and nude

photos of himself to her on Snapchat. Id. at PageID 1944, 1958. A couple

of weeks later, during spring break, Moran invited Hamilton to her home.

Hamilton drove himself there and brought a condom. Id. at PageID 1963.

Moran answered the door while wearing a robe, led him to the basement,

and began kissing him. Id. at PageID 1946-47. She then led Hamilton

upstairs, where they had sex in a spare bedroom. According to Hamilton,

he returned to Moran’s house a second time during spring break to engage

in sexual relations. After that, they did not engage in further sexual activity.

Hamilton continued to visit Moran’s classroom at lunch time, along with

other students. Id. at PageID 1952-53. Hamilton testified that there was no

“intimacy” on school grounds or during school activities. Id. at 1957.

                                      -3-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2185 Filed 02/03/21 Page 4 of 24




      After spring break, Moran continued to send Hamilton nude photos of

herself. ECF No. 37-6 at PageID 1609-10. Hamilton also alleges that

Moran flirtatiously touched his leg in the classroom. ECF No. 37-3 at 83-84.

Moran drove him home from school or soccer games on a couple of

occasions. Id. at 98, 102-103. Hamilton testified that she once put her hand

on his penis, over his shorts, while they were in the car. Id. at 102-103. He

stopped communicating with Moran on Snapchat sometime after spring

break, when he began seeing his girlfriend. Id. at 94.

      In April 2017, Principal Cook had a conversation with a student,

“GM,” regarding his academic struggles in Moran’s class. According to

Cook, GM blamed his academic difficulties on “unfair treatment” from

Moran. ECF No. 27-6 at 69-70. When Cook asked him for evidence of this,

GM said that Moran treats some students better than others and that

“Brandon [Hamilton] has a crush on her and that’s why she treats him

differently.” Id. Cook told GM that he would look into this allegedly unfair

treatment.

      In a subsequent meeting with Cook and Moran, GM was “very upset”

about how he was treated by Moran and told her that “you don’t flirt with all

of us like you flirt with Brandon.” ECF No. 27-6 at 73-76. Cook testified that

he “immediately challenged” him on it: “you didn’t say this in the earlier

                                      -4-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2186 Filed 02/03/21 Page 5 of 24




meeting, what are you talking about, and he immediately backpedaled. . . .

it turned back into he felt like he was not being treated fairly.” Id. Cook did

not interpret GM’s statement as an allegation of misconduct because “he

didn’t have anything to support it and he clearly did not mean in the way

which I reacted to it, so I did not . . . take it as an allegation.” Id. at 78. After

the meeting with GM, Cook counseled Moran about “being careful with your

boundaries, that your door is always open, that there is no social media

interaction, that there’s no contact outside of school.” Id. at 81-84. Moran

testified, however, that Cook did not counsel her in this regard. ECF No.

39-2 at 56. Cook did not investigate GM’s allegation or talk to Hamilton

about it.

      In August 2017, Hamilton told his father that he and Moran had sex

earlier in the year. At the time, Moran’s assignment was complete and she

was no longer teaching at Stockbridge Community Schools. After a police

investigation, she was charged with third and fourth degree criminal sexual

conduct. Moran pleaded guilty to third degree criminal sexual conduct and

was sentenced to prison; she is currently on parole as of December 2020.

      Hamilton sued Moran, Stockbridge Community Schools, Cook, and

EDUStaff, alleging violations of 42 U.S.C. § 1983 and state tort claims, as

follows: Count I, violation of § 1983 against Moran; Count II, violation of

                                        -5-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2187 Filed 02/03/21 Page 6 of 24




§ 1983 against Stockbridge, Cook, and EDUStaff; Count III, assault and

battery against Moran; Count IV, intentional infliction of emotional distress

against Moran; Count V, intentional infliction of emotional distress against

Stockbridge, Cook, and EDUStaff; and Count VI, gross negligence against

Moran, Cook, and EDUStaff. In addition, Stockbridge and Cook filed a

crossclaim against EDUStaff for breach of contract and indemnity. There

are several dispositive motions pending. Plaintiff has filed a motion for

summary judgment against Moran and each of the Defendants has filed a

motion for summary judgment against Plaintiff. Stockbridge and EDUStaff

have also filed cross-motions for summary judgment against each other

regarding Stockbridge’s cross-claim for indemnification.

                            LAW AND ANALYSIS

I.    Standard of Review

      Summary judgment is appropriate if “there is no genuine issue as to

any material fact and . . . the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c). In reviewing a motion for summary

judgment, the court must determine “‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’” Amway Dist.

Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003)

                                     -6-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2188 Filed 02/03/21 Page 7 of 24




(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

The facts and any reasonable inferences drawn from the facts must be

viewed in the light most favorable to the nonmoving party. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In

response to a properly supported motion for summary judgment, the

opposing party must come forward with specific evidence showing there is

a genuine issue of fact for trial. A “mere scintilla” of evidence is insufficient

to meet this burden; the evidence must be such that a reasonable jury

could find in favor of the nonmoving party. Anderson, 477 U.S. at 252.

II.   Liability under § 1983

      A plaintiff may bring a claim under 42 U.S.C. § 1983 when he is

deprived “of any rights, privileges, or immunities secured by the

Constitution and laws,” as a result “of any statute, ordinance, regulation,

custom, or usage, of any State.” 42 U.S.C. § 1983. Plaintiff must

demonstrate that (1) he was deprived of a constitutional right; and (2) that

deprivation occurred under color of state law. Id. Plaintiff alleges that his

substantive due process right to bodily integrity was violated by Moran. The

parties do not dispute that “the right to be free from sexual abuse at the

hands of a public school teacher is clearly protected by the Due Process

Clause of the Fourteenth Amendment.” Doe v. Claiborne Cty., Tenn., 103

                                       -7-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2189 Filed 02/03/21 Page 8 of 24




F.3d 495, 506 (6th Cir. 1996). The issues in this case are whether

Defendants acted under color of law or are subject to supervisor/municipal

liability.

       A. Allyson Moran

       Moran argues that she was not acting under color of state law.

“Section 1983 is generally not implicated unless a state actor’s conduct

occurs in the course of performing an actual or apparent duty of his office,

or unless the conduct is such that the actor could not have behaved as he

did without the authority of his office.” Waters v. City of Morristown, Tenn.,

242 F.3d 353, 359 (6th Cir. 2001). For § 1983 to apply, the unconstitutional

conduct “must be ‘fairly attributable’ to the state.” Id. “[A] defendant’s

private conduct, outside the course or scope of his duties and unaided by

any indicia of actual or ostensible state authority, is not conduct occurring

under color of state law.” Id.

             A person “acts under color of state law when he abuses
             the position given to him by the state.” The key
             determinant is whether the actor intends to act in an
             official capacity or to exercise official responsibilities
             pursuant to state law. Logically, then, not every action
             undertaken by a person who happens to be a state
             actor is attributable to the state. Although “under ‘color’
             of law means under ‘pretense’ of law,” the acts of state
             officials “in the ambit of their personal pursuits” do not
             constitute state action.

Id. (citations omitted).
                                       -8-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2190 Filed 02/03/21 Page 9 of 24




      Plaintiff argues that Moran acted under color of state law because

she developed a relationship with him while teaching at a public school,

where they flirted and exchanged text messages, and the relationship

escalated to sexual activity. However, “[w]here the performance of a state

actor’s official duties merely facilitated the meeting of or development of a

relationship between the state actor and another person,” and the state

actor later assaults that person “on his own time and wholly independent of

his official duties . . . . the law is clear that the state actor is not acting

under color of law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1306-1307

(11th Cir. 2001) (citing cases).

      A teacher’s sexual abuse of a student has a sufficient nexus with the

teacher’s duties when the abuse occurs at school or during school-

sponsored activities. Compare Claiborne Cty., 103 F.3d at 501 (assuming

coach acted under color of law when he abused student on bus trips to

baseball games and kissed her in coaches’ office, although sexual

intercourse occurred off school grounds); Doe v. Taylor Indep. Sch. Dist.,

15 F.3d 443, 452 n.4 (5th Cir.) (en banc), cert. denied, 815 U.S. 513 (1994)

(teacher and basketball coach acted under color of law when he gave

student “As” in his class without requiring work, grabbed her and kissed her

after a basketball game, and abused her in a lab room and the school’s

                                         -9-
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2191 Filed 02/03/21 Page 10 of 24




 fieldhouse), with Becerra v. Asher, 105 F.3d 1042, 1047 (5th Cir.), cert.

 denied, 522 U.S. 824 (1997) (although teacher had “first befriended and

 shown a special interest in” the victim at school, there was no nexus

 between official duties as teacher and sexual assault when teacher

 molested student off campus five months after student withdrew from

 school); Roe v. Humke, 128 F.3d 1213, 1218 (8th Cir. 1997) (although

 school police officer met student at school, there was no nexus between his

 official duties and abuse of student, which occurred at officer’s farm while

 he was off duty); D.T. by M.T. v. Independent Sch. Dist. No. 16 of Pawnee

 Cty., Okla., 894 F.2d 1176, 1192 (10th Cir. 1990) (teacher was not acting

 under color of law when he molested children at a summer basketball

 camp, which was not a school-sponsored activity).

       This case is closer to Beccera and Roe than to Claiborne Cty. and

 Taylor. Here, there is little connection between Moran’s sexual abuse of

 Plaintiff and her official duties as a teacher. At the time they developed a

 personal relationship, Plaintiff was no longer a student in Moran’s class.

 Their exchange of nude photos began while Plaintiff was on vacation. The

 sexual activity occurred at Moran’s home, where Plaintiff was invited and

 voluntarily arrived outside of school hours. Although Plaintiff and Moran’s

 relationship was initiated at school, and they continued to communicate

                                      - 10 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2192 Filed 02/03/21 Page 11 of 24




 there, this “development of trust and affection” at school does not mean

 that later sexual abuse was perpetuated under color of law. Becerra, 105

 F.3d at 1047 (rejecting color of law argument that “the later sexual abuse

 would not have occurred” if the teacher had not first won the student’s “trust

 and affection” at school); Roe, 128 F.3d at 1218 (police officer spoke to

 student often while on duty at school and bought her gifts, but later off-

 premises sexual assault was not done under color of law).

       In support of his argument that a nexus exists, Plaintiff alleges that

 Moran flirtatiously touched his leg in a classroom and touched his penis

 over his shorts in his truck in the school parking lot. Moran objects that

 Plaintiff did not mention these incidents during his preliminary examination

 testimony, when he stated that there was no “intimacy” on school grounds

 or during school activities. The court does not view his preliminary

 examination testimony and his allegation that Moran touched him

 inappropriately in the school parking lot to be necessarily inconsistent.

 Nonetheless, these incidents do not support the conclusion that Moran

 abused Plaintiff while acting in an official capacity. The only allegation of

 physical contact at school was that Moran flirtatiously brushed Plaintiff’s

 leg. This incident cannot be fairly characterized as sexual abuse. Although

 the incident in the parking lot may be so characterized, there is no

                                      - 11 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2193 Filed 02/03/21 Page 12 of 24




 allegation that it was related to any school activity or was the result of any

 abuse of Moran’s authority as a teacher. See Griffin, 261 F.3d at 1306-

 1307. There is a “critical distinction in the color of law analysis between

 those cases where a state actor directly uses his official authority to create

 the opportunity to sexually assault a victim and those cases where a state

 actor merely uses his authority to develop or facilitate a relationship of trust

 with a victim, even though that relationship in some attenuated sense

 serves as a but for cause of a later sexual assault.” Id. at 1307 n.12. See

 also Drury v. Volusia Cty., 2012 WL 162362, at *11 (M.D. Fla. Jan. 19,

 2012) (beach patrol officers were not acting under color of law when they

 had sex with underage lifeguard while off duty); but see Claiborne Cty., 103

 F.3d at 501 (coach abused student on bus trips to school baseball games);

 Taylor, 15 F.3d at 452 n.4 (teacher and basketball coach abused student in

 a lab room and the school’s fieldhouse).

       The court concludes that Moran’s sexual abuse of Plaintiff was

 “private conduct, outside the course or scope of [her] duties and unaided by

 any indicia of actual or ostensible state authority.” Waters, 242 F.3d at 359.

 Accordingly, her abuse of Plaintiff cannot be fairly attributable to the state

 and did not occur under color of law. See id. The court will dismiss

 Plaintiff’s § 1983 claim against Moran.

                                      - 12 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2194 Filed 02/03/21 Page 13 of 24




       B. Individual Liability of Principal Cook

       Plaintiff’s failure to establish unconstitutional conduct on the part of

 Moran also precludes his § 1983 claim against Principal Cook. See

 McQueen v. Beecher Cmty. Sch., 433 F.3d 460, 470 (6th Cir. 2006) (“[A]

 prerequisite of supervisory liability under § 1983 is unconstitutional conduct

 by a subordinate of the supervisor.”). Moreover, Plaintiff cannot establish a

 § 1983 claim against Cook in any event, because he has not demonstrated

 that Cook authorized or acquiesced in Moran’s misconduct.

       Supervisor liability under § 1983 cannot be based upon respondeat

 superior or the right to control employees. Claiborne Cty., 103 F.3d at 511.

 Rather, “liability must be based on ‘active unconstitutional behavior,’ and

 . . . a mere failure to act [is not] sufficient.” Doe ex rel. Doe v. City of

 Roseville, 296 F.3d 431, 440 (6th Cir. 2002). A plaintiff must demonstrate

 that “a supervisory official at least implicitly authorized, approved or

 knowingly acquiesced in the unconstitutional conduct of the offending

 subordinate.” Garza v. Lansing Sch. Dist., 972 F.3d 853, 865 (6th Cir.

 2020). Supervisor liability may also not be based upon negligence:

          [I]t is not enough for the plaintiff to show that the defendant
          supervisors were sloppy, reckless or negligent in the
          performance of their duties. Rather . . . “[a] plaintiff must
          show that, in light of the information the defendants
          possessed, the teacher who engaged in . . . abuse showed
          a strong likelihood that he would attempt to . . . abuse
                                        - 13 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2195 Filed 02/03/21 Page 14 of 24




          other students, such that the failure to take adequate
          precautions amounted to deliberate indifference to the
          constitutional rights of students.”

 Id. at 866 (quoting City of Roseville, 296 F.3d at 439).

       Plaintiff alleges that Cook received a report of Moran’s misconduct

 and did not address or investigate the abuse. Viewing the evidence in the

 light most favorable to Plaintiff, another student informed Cook that Moran

 was “flirting” with Plaintiff. In the context it was given, this report of “flirting”

 would not necessarily alert Cook that Moran was sexually abusing Plaintiff.

 Although Plaintiff argues that Cook should have investigated further, his

 failure to do so, based upon the information he possessed, does not rise to

 the level of deliberate indifference. Plaintiff has not demonstrated that Cook

 implicitly authorized, approved, or acquiesced in Moran’s abuse of Plaintiff.

 Accordingly, for this reason and because Plaintiff has not established an

 underlying constitutional violation, Cook is entitled to summary judgment on

 Plaintiff’s § 1983 claim.

       C. Municipal Liability of Stockbridge Community Schools

       “As with supervisory liability, ‘[w]here . . . a municipality’s liability is

 alleged on the basis of the unconstitutional actions of its employees, it is

 necessary to show that the employees inflicted a constitutional harm.’”

 McQueen, 433 F.3d at 471. Thus, as with his claim against Cook, Plaintiff’s

                                         - 14 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2196 Filed 02/03/21 Page 15 of 24




 claim against Stockbridge fails because he has not demonstrated that

 Moran inflicted a constitutional injury. Additionally, Plaintiff’s claim fails

 because he has not shown that the alleged constitutional violation was

 caused by a policy or custom of Stockbridge.

       In order to establish municipal liability under ' 1983, a plaintiff must

 point to a municipal policy or custom that is behind the constitutional

 violation. See Monell v. Dept. of Social Servs. of the City of New York, 436

 U.S. 658, 690 (1978). One way a plaintiff may show a municipal policy or

 custom is to demonstrate a policy of inadequate training. See Baynes v.

 Cleland, 799 F.3d 600, 621 (6th Cir. 2015). “To succeed on a failure to train

 or supervise claim, the plaintiff must prove the following: (1) the training or

 supervision was inadequate for the tasks performed; (2) the inadequacy

 was the result of the municipality’s deliberate indifference; and (3) the

 inadequacy was closely related to or actually caused the injury.” Ellis ex rel.

 Pendergrass v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir.

 2006).

       To demonstrate deliberate indifference in this context, Plaintiff may

 show that the school district failed to act in response to repeated

 complaints of constitutional violations by its officials. Pendergrass, 455 F.3d

 at 700-701; see also Claiborne Cty.,103 F.3d at 508 (under an “inaction”

                                        - 15 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2197 Filed 02/03/21 Page 16 of 24




 theory, a plaintiff may show deliberate indifference if a school district fails to

 act despite knowledge of “the existence of a clear and persistent pattern of

 sexual abuse by school employees”); Connick v. Thompson, 563 U.S. 51,

 62 (2011) (“A pattern of similar constitutional violations by untrained

 employees is ‘ordinarily necessary’ to demonstrate deliberate indifference

 for purposes of failure to train.”). “Without notice that a course of training is

 deficient in a particular respect, decisionmakers can hardly be said to have

 deliberately chosen a training program that will cause violations of

 constitutional rights.” Connick, 563 U.S. at 62.

       Plaintiff has not alleged a pattern of constitutional violations here. In

 the absence of a pattern of violations, Plaintiff may show that “in light of the

 duties assigned to specific officers or employees the need for more or

 different training is so obvious, and the inadequacy so likely to result in the

 violation of constitutional rights, that the policymakers of the city can

 reasonably be said to have been deliberately indifferent to the need.” Miller

 v. Calhoun Cty., 408 F.3d 803, 816-17 (6th Cir. 2005). The Supreme Court

 has envisioned the possibility that in such “rare” circumstances, “the

 unconstitutional consequences of failing to train could be so patently

 obvious that a city could be liable under § 1983 without proof of a pre-

 existing pattern of violations.” Connick, 563 U.S. at 64. As a hypothetical,

                                       - 16 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2198 Filed 02/03/21 Page 17 of 24




 the Court provided the example of a municipality that neglects to train

 officers in the use of deadly force. “[I]n the absence of training, there is no

 way for novice officers to obtain the legal knowledge they require. Under

 those circumstances there is an obvious need for some form of training.” Id.

       Plaintiff alleges that Moran was not trained in avoiding the sexual

 harassment or assault of students. Stockbridge asserts that, under their

 contract, EDUStaff was responsible for training its employees. Although

 Moran testified that she had not received such training, she later

 acknowledged that she had completed training modules, but she did not

 remember them. ECF No. 27-5 at 28-29, 67-71. EDUStaff submitted a

 certification showing that Moran completed online training for “Sexual

 Harassment” and “State and Federal Laws K12 MI” in 2015. ECF No. 32-3.

 EDUStaff’s employee handbook, which Moran acknowledged receiving,

 contains a policy prohibiting sexual harassment. ECF No. 32-5 at PageID

 907; ECF No. 39-2 at 64. Stockbridge also adopted an anti-harassment

 policy in 2015. ECF No. 27-8. This policy prohibits “sexual

 conduct/relationships” between district employees and students. Id. In

 addition, Moran was aware that teachers are not supposed to have sex

 with their students. ECF No. 39-2 at 75.

       Plaintiff has not shown how the policies and training program adopted

                                       - 17 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2199 Filed 02/03/21 Page 18 of 24




 by Stockbridge/EDUStaff were deficient or the result of deliberate

 indifference. He “cannot meet [his] burden of proof by showing that one

 [teacher] was unsatisfactorily trained, that ‘an otherwise sound’ training

 program was ‘negligently administered,’ or that harm could have been

 avoided if the [teacher] had had ‘better or more training, sufficient to equip

 [her] to avoid the particular injury-causing conduct.’” Shadrick v. Hopkins

 Cty., Ky., 805 F.3d 724, 738 (6th Cir. 2015) (quoting City of Canton v.

 Harris, 489 U.S. 378, 390-91 (1989)).

       Plaintiff has also not demonstrated how additional training would

 guard against a teacher’s willingness to engage in obviously criminal

 activity. Moran was not called upon to make a decision that only a properly

 trained employee could make, such as when a police officer may need to

 use deadly force. See Shadrick v. Hopkins Cty., Ky., 805 F.3d 724, 739

 (6th Cir. 2015) (failure to train nurses “who lack knowledge about the

 constitutional dimensions of providing adequate medical care to inmates in

 the jail setting” amounted to deliberate indifference). Even assuming that

 Moran’s training was inadequate, Plaintiff has not demonstrated that the

 deficiency was “closely related to or actually caused” his injury, particularly

 in light of Moran’s knowledge that having sex with students was wrong. See

 Ellis, 455 F.3d at 700. Stockbridge is entitled to summary judgment on

                                      - 18 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2200 Filed 02/03/21 Page 19 of 24




 Plaintiff’s municipal liability claim.

          D. Liability of EDUStaff

          EDUStaff also seeks summary judgment in its favor on Plaintiff’s

 § 1983 claim, arguing that it is not a state actor. It is well settled that liability

 under § 1983 is premised on state action and that a private entity, acting on

 its own, cannot deprive a citizen of constitutional rights. See Lansing v. City

 of Memphis, 202 F.3d 821, 828 (6th Cir. 2000). “However, a private entity

 can be held to constitutional standards when its actions so approximate

 state action that they may be fairly attributed to the state.” Id. In

 determining whether a private entity’s actions may be fairly attributable to

 the state, the Sixth Circuit applies three tests: “(1) the public function test;

 (2) the state compulsion test; and (3) the symbiotic relationship or nexus

 test.” Id. Plaintiff alleges that EDUStaff meets the public function and nexus

 tests.

          “The public function test requires that ‘the private entity exercise

 powers which are traditionally exclusively reserved to the state, such as

 holding elections or eminent domain.’” Id. The Supreme Court has held that

 education is not a service that is the “exclusive province of the State” and

 that a private school was not a state actor, despite receiving public funding.

 Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982). In light of this authority,

                                          - 19 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2201 Filed 02/03/21 Page 20 of 24




 Plaintiff has not demonstrated that EDUStaff’s provision of substitute

 teachers to Stockbridge is a service within the “exclusive province” of the

 state. EDUStaff is not a state actor under the public function test.

       Under the nexus test, “the action of a private party constitutes state

 action when there is a sufficiently close nexus between the state and the

 challenged action of the regulated entity so that the action of the latter may

 be fairly treated as that of the state itself.” Lansing, 202 F.3d at 830

 (citation omitted). Plaintiff argues that a close nexus exists between

 EDUStaff and Stockbridge because they are contracting parties,

 Stockbridge requires applicants to go through EDUStaff, and applicants are

 subject to Stockbridge’s approval. This type of contractual or cooperative

 relationship is insufficient to demonstrate that EDUStaff is a state actor.

 See Wolotsky v. Huhn, 960 F.2d 1331, 1336 (6th Cir. 1992) (“Acts of

 private contractors do not become the acts of the government by reason of

 their significant or even total engagement in performing public contracts.”).

 Rather, Plaintiff “must show that the state ‘played a role in the decision’

 made by the private actor that led to the deprivation of Plaintiffs’ rights,

 either by showing, for example, that the contract necessitated the private

 actor’s decision or that state actors were involved in the decision.” M.S. by

 Covington v. Hamilton Cty. Dep’t of Educ., 756 Fed. Appx. 510, 514 (6th

                                       - 20 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2202 Filed 02/03/21 Page 21 of 24




 Cir. 2018) (citing Wolotsky, 960 F.2d at 1336).

        Plaintiff does not allege that Stockbridge played a role in EDUStaff’s

 alleged failure to train or supervise Moran. See id. “The nexus test asks not

 whether the state actor . . . was entwined generally with the private entity”

 but whether Stockbridge was entwined with EDUStaff’s decision regarding

 Moran specifically. Id. at 515. Plaintiff has not demonstrated that EDUStaff

 was a state actor under the nexus test.

        Moreover, even if EDUStaff were held to the constitutional standards

 imposed on state actors, Plaintiff has not demonstrated that EDUStaff

 acted with deliberate indifference or that the alleged lack of training or

 supervision caused his injury. See Section II.C., supra. EDUStaff was not

 aware of Moran’s behavior and had no occasion to discipline her. Although

 Plaintiff argues that if EDUStaff supervised Moran “it would have been able

 to observe and stop the misconduct,” this is mere speculation, particularly

 in light of the fact that the abuse and inappropriate communication between

 Plaintiff and Moran largely took place in private by design. The court will

 grant summary judgment in favor of EDUStaff on Plaintiff’s § 1983 claim.

 III.   State Claims

        All of Plaintiff’s federal claims are subject to dismissal. Plaintiff’s

 remaining claims arise under state law: assault and battery, intentional

                                         - 21 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2203 Filed 02/03/21 Page 22 of 24




 infliction of emotional distress, and gross negligence against Moran;

 intentional infliction of emotional distress against Stockbridge, Cook, and

 EDUStaff; and gross negligence against Cook and EDUStaff. 1 In addition,

 Stockbridge has asserted a cross-claim against EDUStaff for indemnity and

 breach of contract. The court has supplemental jurisdiction over these

 claims pursuant to 28 U.S.C. § 1367. 2 However, “a federal court that has

 dismissed a plaintiff's federal-law claims should not ordinarily reach the

 plaintiff's state-law claims.” Moon v. Harrison Piping Supply, 465 F.3d 719,

 728 (6th Cir. 2006) (finding district court abused its discretion in ruling on

 intentional infliction of distress claim after dismissing federal claim). See

 also 28 U.S.C. § 1367(c)(3); Musson Theatrical, Inc. v. Fed. Exp. Corp., 89

 F.3d 1244,1254-55 (6th Cir. 1996). The court should continue to exercise

 jurisdiction over supplemental state claims “only in cases where the

 ‘interests of judicial economy and the avoidance of multiplicity of litigation’

 outweigh our concern over ‘needlessly deciding state law issues.’” Moon,

 465 F.3d at 728. “This rule accords with principles of federalism: ‘Needless

 decisions of state law should be avoided both as a matter of comity and to

 promote justice between the parties, by procuring for them a surer-footed


 1 Stockbridge, Cook, and EDUStaff have not addressed Plaintiff’s intentional infliction of
 emotional distress claim, perhaps inadvertently. See ECF No. 1 at PageID 18.
 2 Diversity jurisdiction is not alleged.


                                           - 22 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2204 Filed 02/03/21 Page 23 of 24




 reading of applicable law.’” Rouster v. County of Saginaw, 749 F.3d 437,

 454 (6th Cir. 2014) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S.

 715, 726 (1966)).

        The court does not discern special circumstances that would weigh in

 favor of exercising supplemental jurisdiction over the state claims now that

 all federal claims will be dismissed.3 Accordingly, the court will decline to

 exercise supplemental jurisdiction over Plaintiff and Stockbridge’s state

 claims, which may be pursued in state court.

                                          ORDER

        IT IS HEREBY ORDERED that Defendants’ motions for summary

 judgment (ECF Nos. 27, 31, 32) are GRANTED with respect to Plaintiff’s

 § 1983 claims (Counts I and II) and DENIED WITHOUT PREJUDICE with

 respect to Plaintiff’s state tort claims.

        IT IS FURTHER ORDERED that Plaintiff’s motion for summary

 judgment (ECF No. 34) is DENIED as to Plaintiff’s § 1983 claim against

 Moran and DENIED WITHOUT PREJUDICE as to Plaintiff’s state tort

 claims.

        IT IS FURTHER ORDERED that Stockbridge and EDUStaff’s motions


 3Contrary to Plaintiff’s suggestion, he will not be prejudiced by refiling claims in state
 court; the statute of limitations is tolled during the pendency of this action. 28 U.S.C. §
 1367(d); Artis v. D.C., 138 S. Ct. 594, 599 (2018).
                                            - 23 -
Case 2:19-cv-11572-GCS-EAS ECF No. 44, PageID.2205 Filed 02/03/21 Page 24 of 24




 regarding Stockbridge’s cross claim (ECF Nos. 28, 33) are DENIED

 WITHOUT PREJUDICE.

       The court declines to exercise supplemental jurisdiction over the

 parties’ state law claims.

 Dated: February 3, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                      February 3, 2021, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           - 24 -
